CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 l Of 20. Page|D #Z 156

CERTIFICATION OF RECORDS
I, Hugh B. Shannon, having tirst been duly sworn, as custodian of records for the Cuyahoga
County Medical Examiner’s Oft`lce, do hereby certify that the attached Trace Evidence Report,
Verdict Report, Laboratory Report, and Autopsy Protocol are true and correct copies of the
originals and are official records kept by the Cuyahoga County Medical Examiner’s Oftice and

that such records Were received and compiled in the ordinary course of business of said oft`lce.

MW/

Hugh B'(. Sh`zhmér{, Director of Operations

 

 

    

Date: "1 ' n ` mg
Subsciibed to before me by Hugh B. Shannon this 17“‘ day of De;em r, 2018.
NOTARY PUBLIC
\gi~a'i'z"ggi,,
4¢,' EATHER JAKUBOWSK| l\/Iy Coininission Expires: Z 20
NOTAF|Y PUBLIC
*'Cuyahoga County, OhIo
My Commission Expirel
Apri| 26, 2020

"o
l"J'J';MH.F“\\\"

EXHIBIT A

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 2 Of 20. Page|D #Z 157

` »

C U Y A H 0 G k ;C 0 U N T Y C 0 R 0 N E R ' S 0 F F I C E

TRACE EVIDENCE DEPARTMBNT

NAME: CRYSTAL HUDSON CASE NUMBER: 219336
AUTOPSY NUMBER: H~SE?SB DOCTOR: RC

SPECIMEN: BlOOd LAB NUMBER: l207-Q4G’Q71
OBTAINED: 6/23/94 RECEIVED: 6/23/94

TESTED: 6/27/94
LABORATORY EXAMLNATION: Group Determination

FINDINGS: Blood Group "Specimen Unsatisfactory"

SWABS: Oral » Acid Phosphatase = No reaqtion.
Microecopic Examination = no spermatozea noted.

P30 = no reaction for eemen.

Rectal - Acld Phosphatase = positive reactlon. yi£qm!
Microscopic Examination = few spermatozoa heads noted.

PBO = positive reaction for semen.

Vaqinal - Acid Phosphataee = positive reaction.
Microscopic Examination = few epermatozoa heads noted.

P3O = positive reaction for Semen.

NA]W:SQ_;I£I\;§§ACLV-Qg§§§I-PAP DOC #Z 27-1 Filed: f|_2/f|_E/IE_§E 3181°_2919§§%€® #Z 158

AUTOPSY NUMBER: M-ES?SB RC

Bcdy received at Coroner'e Office, nude. Body conveyed to Coroner's
Office by Cuyahoga Ambulance. Clothing list prepared by Deskman Mark
Shea. Clothing list verified and inspected by Jeff Wagner on 6/22/94 @
3:00 P.M.

CLDTHING:

Bandanna- ' 1 purple and white from under victim’e head.
Photographed and retained.

NAWS€¢FEY§§Z&V 8121§§

BLOOD FROM CLOTH:

GENETIC MARKERS:

ENZYMES:

ORAL SWABS:

%DAP DOC#2 27-1 HDd212H7HB 40f20. PaQHD¢¢2159

CASE ID: 219336
AUTOPSY NUMBER: M-65758 RC

Blood Group "B"

Human Leukocyte Antiqen DQ Alpha = 1.2,1.2
Polymarkers-
Low Density Lipoprotein Receptor = BB

Glycophorin A = AB
Hemoglobin G Gammaglobin = AA
D7SB = BB

Group Specific Component

H

BB

Erythrocyte Acid Phosphatase : C
Eeteraae D = no activity
Phosphogiucomutase = l
Phosphoqlucomutaee sub typing = 1+ 1+

Orai-

Acid Phosphatase = NO reaction.

Microscopic Examination z no epermatozoa noted.
P3O = no reaction for semen.

Rectal»

Acid Phoephatase = positive reaction.
Microscopic Examination : few spermatozoa heads
noted.

P3O = negative reaction for Semen.

Enzymes- Phoephoqlucomutase = 1
Phosphoglucomutaee sub typing = l+ l+

Epithelial cells (Female Fraction)~
Human Leukocyte Antiqen DQ Alpha = 1.2,1.2

Soermatozoa tMale Fractionl- ~
Human Leukocyte Antigen DQ Alpha = 1.1,4

NAMS€éé§§§h%/-QGBSSBPAP DOC #2 27-1 Filed2 12/17/18 5 Of 20. Page'|D #2 160

REFERENCE:

FINGERNAIL SCRAPINGS:

STOMACH CONTENTS:

CLOTHING:

CASE ID: 219336
AUTOPSY NUMBER: M-$S?SB RC

Vaginal- '
Acid Phosphatase = positive reaction.

Microscopic Examination = few spermatozoa heads
noted.
P3O = negative reaction for semen.

Enzymes- Phosphoglucomutase z l
Phosphoglucomutase sub typing = l+ 1+

EDithelial cells {Female Fractionl-
Human Leukocyte Antigen DQ Alpha = 1.2,1.2

§§lymarkers-

Low Density Lipoprotein Receptor = BB
Glycophorin A = AB '

Hemoglobin G Gammaqlobin = AA

D7SB = BB

Group Specific Component = BB

Spermatozoa [Male Fraction)~
Human Leukocyte Antiqen DQ Alpha

ll
,i
;i
`i,~.

Polymarkers § too faint.

Scalp Hair

Right thumb - 1 dark blue/black fibril. Right
ring ~ 1 red flecks - quantity not sufficient
or identification. Left middle » 1 red fibril.

25cc of medium brown liquid containing tiny
pieces of popcorn and hulls.

No clothing.d

ID: 219336

NMS%H§§L%V-QBEQSLPAP DOC #2 27-1 Filed2 12/1(7:61§|_58E 6 0120. Page|D #2 161

1213-94E-447

1214~94E-448

1214-94E~448

1214-94E~448

1214~94E-448

1214-94§*443

1214-94E-448

Items listed

II

III

IV

AUTOPSY NUMBER: M~65753 RC

Fingernail scrapings of Evin King.

10 coin envelopes with stick loose in each one.
No hairs, fibers or material of relevant
significance. Both ends of sticks and inside of
envelopes examined with stereo microscope

Clothing of Evin King :
1 pair of blue pants "Haqgar", no size listed.

Hemastix = no reaction for the presence of blood.
No significant findings.
No further testinq.

1 tee*shirt "Reed St James", size L with collar.

Hemastix = no reaction for the presence of blood.
No significant findinqs.
No further testing.

l pair of red shorts "Fruit of the Loom", size M,
brief style.

Hemastix s no reaction for the presence of blood.
No significant findings.
No further testing.

1 pair of shoes "Chancellors" loafer style, size
9%".

Hemastix = no reaction for the presence of blood.
No significant findinqs.
No further testinq.

Pink cloth-

No hair recovered consistent with reference head
hair of victim.

above submitted by: Detectives Matusznv, Cleveland

Police Department

to: Marv E. Cowan, 61;3/94 @ 1:03 P.M.

Items listed above released to: Detective Kovacic, Cleveland Police

Department

by: goff Waqner, 8/30/94

NALWSQ:§IY§§A%V-QBB§§EPAP DOC #2 27-1 Fl|€d2 12/1;{£`15§3E 7IB1:2(319P3§%€|D #2 162
AUTOPSY NUMBER: M~65758 RC

1224-94E-449 Drapery cord, released 8/30/94.

Possibly consistent with marks on neck as per Dr.
Challener.

No fibers recovered from victim's neck consistent
with cord. Cord examined - no adhering pieces of
skin or apparent blood staining noted.

1225“94E~450 I Carpet fibers"
Numerous fibers removed from abrasion on victim's

chest consistent with this sample. tan, non-
delustered, trilobal nylon 6.

1225-94E-450 II Coat fibers/fur~
Reference
1226-94E-451- Plastic tubing, released 8/30/94.

Not consistent with body as per Dr. Challener.

Items listed above submitted by: Detectives Matusznv & Kunz.
Cleveland Police Department

to: Marv E. Cowan, 6/23/94 @ 2:30 P.M.
Items listed above released to: Detective Kovacic, Cleveland Police
Department

by: Jeff Waoner, 8/30/94

.' . - _ ' - _ |D #: 163
NAMSQE§¥§§M-QBQSYAP Doc #. 27 1 Fl|ed. 12/17€/2§}58E 81%1‘:2219%%96@
AUToPSY NUMBER! M-ss?sa Rc

1244-9413-467 131on of Evin‘ King.
Blood Group “O“
Enzymes- Erythrooyte Acid Phosphatase = BA
Esterase D = 1

Phosbhoglucomutase = l
Phosphoglucomutase sub typing = 1+ l+

H

Human Leukocyte Antiqen DQ Alpha

Polymarkers~

Low Density Lipoprotein Receptor = AA
Glycophorin A = AB

Hemoglobin G Gammaglobin = BC

D?SS = AA

Group Speoific Component : BB

2,4

l244-94E*467 II Saliva-
Amylase : body fluid present.
Absorption Inhibition = 0 secretor
1244-94E“467 III Hair-

No foreign hair recovered from victim’s body to
compare with this sample.

f
Items listed above submitted by: Detective Kunz, Cleveland Police
Deoartment

to: Marv E. Cowan. 6/24/94 @ 11:35 A.M.

Items listed above released to: \

NA§@$@C§Y%§M-Q%§§§}§)AP DOC #: 27-1 Filed: 12/1?:/251}§3E 9131°: 2219|:;§%€® #: 164
AUToPsY NUMBER: M-ss?sa Rc

NOte: Or`igil‘lal 'I'E# 1214-94E'-448 (6/23/94}. Re&‘>ubmitted 2/].4/95 @ 11250
A.M. Delivered by Tibor Nagy of Coroner’s Office.

clothing of Evin King :

No hair recovered consist with victim's reference
head hair. Carpet fibers recovered from sole of
right shoe. Not consistent with reference carpet
fibers. Submitted from victim's bedroom, TE#
1225~95E-450. Two animal hairs recovered from
suspects shorts and pants - not consistent with
reference fur sample from coat TE# 1225-94E-450.

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 10 0120. Page|D #Z 165

CUYAHOGA COUNTY N|ED|CAL EXAM|NER

11001 Cedar Avenue
Cleveland, OH 44106
(216) 721-5610

 

Thol`g::ora>.l§:;:$h§ D- Officia| Receipt from the Office of the Nledical Examiner of Cuyahoga
County

|ssue Date: 12/14/2018 lssued By: Alicia

Case Nurnber: |N0002-19336 Receipt Number: R02018-O7982

ln Reference: CRYSTAL LYNN HUDSON Prlnted: 12/14/2018 9:25:51 AlVl

Requestor Name: Prosecutor: Char|es Hannan

Agency Requestor.' Cuyahoga County Prosecutor's Office

Address: 1200 Ontarlo Street ch floor, , Cleveland, Ohio 44113

Cornrnent: Notet Hand delivered to Hugh Shannon to deliver to the Prosecutor's Office.

Code Report Name Sub Fund Amount Quantity Pages Tota| Amount
\/ERD Verdict Report 01/-\001 $0.00 1 1 $0.00
LABR Laboratory Report 20A312 $0.00 1 1 $0.00
APRO Autopsy Protocol 01A001 $0.00 1 1 $0.00

TOTAL $0.00 3 3 $0.00

The attached documents are a true and certified copy of the original documents on file in the Cuyahoga County
l\/ledioal E)<aminer’s Offlce, 11001 CedarAvenue, C[eveland, Ohlo 44106.

Thomss P. Gi|son, l\i'l.D.l |Vledlcal Examlner

CaSe: _1:18-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 11 0120. Page|D #Z 166

CORONER'S oFFlCE, CUYAHOGA COUNTY. OHIO Orlglnal
2121 Adclbcrt Road\ Clcvcland
CORONER’S VERD|CT cast No. alonzo
THE STATE oF oHIO,
chAHocA couwrv SS'
Be lt Remembered, That on thc 22nd day of Junc A.D., IQ_L_

 

information was given to mc` EL]Z.ABETH K. BALRA.!,__M.D., Coroncr of said County. that
thc dead body of a woman supposed to have come to ¢hcr death as the result of
criminal or other violent mcans, or by casualty, or by suicidc, or suddenly when in apparent

 

 

hcalth, or in any suspicious or unusual manncr, (Sc:c. 313-11, 313-l2 R.C. Ohio) had been
found at 9410 Hough'Avcnue #6-F

in the City l of Clcvciand Cuyahogo County, ,
on the 22nd -day of Junc , 19 94.

 

l viewed or caused to bc viewed the said body at thc Coroncr‘s Officc. Aftcr thc viewing
and making inquiry into the circumstances that caused thc dcth of thc said pcrson,
I obtained further information, to-wit: Folicc chort

 

l also carefully examined or caused to bc cxarnincd thc said dcad body at 7:47 A.M.

 

 

 

 

 

 

 

on thc 23rd day of .lunc l |9_2¢_1__ and l find as follows: to wit:
I, ELIZA\JETH K. BALRAJ, M.D., Coroncr of said county having diligently inquircd. do
truc presentment make in what manner Crystal Lvnn l-iudson
whose body was at thc Coroncr's Officc on thc 23rd day of Junc , 19_9_4__
came to hcr dcath; thc said Crystal Lynn Hudson `
was single , about 4| years of agc, a resident of Clcvcland.
Ohio and a native of Amcrica had Hrown cycs, Black hair,
-~ bcard. -- mustachc, Biack racc, brown complexion,
and was about 61 l/Z inches in l\cight, weighed 137 pounds and was
unemployed by occupation, with thc following marks and wounds

 

upon hcr body:

Evidcncc of postmortcm dccomposition.

Furro\v on ncck,

Abrasions of right chccl;, right submnndibulnr rcgion. cpigastrium, right
abdomen and right l<ncc.

Scar from thoracic to lumbar arca.

Upon full inquiry bascd_ on all thc known facts. l find that the said
Crystal Lynn Hudson came to her
death officially on thc Zan day of Junc l9 94

at 9410 Hough Avenue #6-F and was officially pronounced dead at 1:34
' P.M., by Robert C. Challener, M.D., Chief Deputy Coroner following
arrival at the Cuyahoga County Coroner's Office. There is history
that on June 22nd, 1994 at about 11:00 A.M., the said Crystal Lynn
Hudson was found apparently unresponsive in the closet of her
bedroom, by her juvenile daughter, while at their home at the above
address. The Cleveland Police and Emergency Medical Service were
called and on arrival, found this woman to have expired. lt was
also apparent that the said Crystal Lynn Hudson had expired some
time prior to this date. The County Coroner’s Office was notified
and the Cuyahoga Ambulance Company was dispatched. This woman was
then transported to the Coroner's Office where she was pronounced

Crysta|Lynn Hudson ;<:/L\M _[( _A__i§, ,MD.

(Narnc of Dcccascd) 0 Coroncr

 

 

 

 

Pagc l

` C'aSe:“1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 12 Of 20. Page|D #Z 167

\

CORONER‘S OFF!CE, CUYAHOGA COUNTY. OHIO Second Page
2121 Adelbert Road, Cleve}and of Origlnal

CORONER'S VERDlCT case No. 219336

THE STATE OF OI-IIOl
SS.
CUYAHOGA COUNTY

Crystal Lynn Hudson

dead at the aforementioned time and date and en autopsy was
performed which revealed: ligature strangulation. Further
investigation by the Cleveland Police determined that on or about
June let, 1994 the said Crystal Lynn Hudson was strangled by a
male, while et`her home at the aforementioned address, and
subsequently expired. This women was then placed in the bedroom
closet where she was discovered in the aforementioned circumstance.
There is additional history that a male was arrested and charged in
connection with this death. That death in this case was the end
result of ligature strangulationI sustained when strangled by a
male, and was homicidal in nature.

pause oF norton :_ Liqature etrenqolavtort.
HOMICIDE.

 

f
Crystnl L.ynn Hudson kid-lar . K . A_J.,£ »M-D-
(Nome of Deceased) T Coroncr (J
Last Page

 

 

 

 

Pngc 2

CaSe: 1218--CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 13 Of 20. Page|D #Z 168

CORONER'S OFFICE, CUYAHOGA COUNTY, OHIO PG- l

2121 Adelbert Road, Cleveland Ohio 44106
REPORT OF TOXICOLOGY LABDRATORY FINDINGS

THE STATE OF OHIO SS
CUYAHOGA COUNTY

NAME :CRYSTAL LYNN HUDSON cAsE NUMBER : 00219336 AUTQPSY NUMBER : 0065758
DATE RECEIVED : 24-Jun-94 DATE REPORTED : 12-Ju1-94

CONC£NTR.»\TIONS IH mgde UNLESS OTHERHISE NOTED

 

 

 

 

 

 

 

 

SAMPLES ============> BLOOD 1 BILE l VITR l
DATES ==============> 06/24/94 06/24/94 06/24/94
~Ol-VOLATILES POS ND PDS
ml£nmmmeL 0.02 ND 0.03
~OT-ACID / NEUTRALS ND

-OB~SALICYLATE n ND

~09-ETHCHLORVYNOL ND

-10-ACETAMINOPHEN ND

-l4-BENZODIAZEPINES ND

-27-QUALITATIVE OPIATES ND

 

-30-BLOOD AMPHETAMINES ND

 

 

-32-BLOOD BASES ND
ND = NONE DETECTED NTDN=NOT DONE POS=ANALYTE[S) DETECTED
QNS= QUANTITY NOT SUFFICIENT ` UNS =UNSATISFACTORY SAMPLE

w_q @\ )\,\§'“;ib *Rd\~d. £/Z’\ M- )’< wm /‘/LD
§:_F 'EA<ICOLQ'QIS\ w _ co§{)NER

- REFER TO REVERSE 515E FOR ANALYTE LEGEND -

,;'"

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 14 Of 20. Page|D #Z 169

01*VOLATILES: Acetone, Ethanol, Isopropanol, Methanol

OZ~GLYCOLS: Ethylene Glycol, Propylene Glycol

03-CARBON MONOXIDE: Carbon Monoxide

UA-CYANIDE: Cyanide

05~CHLDRAL HYDRATE: Chloral Hydrate, Trichloroethanol

OB-QUALITATIVE BARBITURATES: Amobarbital, Butabarbital, Butalbital, Pentobarbital,
Phenobarbital, Secobarbital

07-QUANTITAT1VE ACID/NEUTRALS: Amobarbital, Butabarbital, Butalbical, Carbamazepine,
Carisoprodol, Chlorpropamide, Glutethimide, Ibuprofen, Heprobamate, Hethaqualone,
Mechyprylon, Pentobarbital, Phenobarbical, Phenytoin, Primidone, Secobarbital, Tolbutamide
OB-SALICYLATE: Salicylate

09-ETHCHLORVYNOL: Ethchlorvynol

lO-ACETAMINOPHEN: Acetaminophen

ll-XANTHINES: Acetaminophen, Caffeine, Theophylline

12-ANTI-EPILEPTIC DRUGS: Carbamazepine, Phenobarbical, Phenytoin, Primidone
la-QUANTITATIVE BENZODIAZEPINES: Alprazolam, Chlordiazepoxide, Demoxepam, Desalkyl
Flurazepam, Desmechyl Chlordiazepoxide, Desmethyl Diazepam, Diazepam, Flurazepam,
Oxazepam, Triazolam

15-UR1NE SPOTS: Acetaminophen, Ethchlorvynol, Salicylate, Phenothiazines, Glucose, Ketone
Bodies

16-INMUNOASSAY ACETANINOPHEN: Acetaminophen

17-IMMUNOASSAY AMPHETAMINES: Amphetamine. Diethylpropion, Ephedrine, Hephencermine,
Methamphecamine, Phendimetrazine, b-Phenethylamine, Phenmetrazine, Phencermine,
Phenylephrine, Phenylpropanolamine, Pseudoephedrine_ Tranylcypromine

18-IMHUNOASSAY BARBITURATES: Amobarbital, Butabarbical. Butalbital, Pentobarbital,
Phenobarbital, Secobarbital

19-IMHUNOASSAY BENZODIAZEPINES: Chlordiazepoxide, Demoxepam, Desalkyl Flurazepam,
Desmethyl Chlordiazepoxide, Desmethyl Diazepam, Diazepam, Flurazepam, Oxazepam
20~IMMUNOASSAY COCAINE HETABOLITE: Benzoylecgonine

21‘IHMUNOASSAY HETHADONE: Hethadone, Methadone Hetabolite

22-IMMUNOASSAY HETHAQEALDNE: Methaqualone

23-1HNUNOASSAY OPIATES: Codeine, Hydrocodone, Hydromorphone, Meperidine, Morphine,
Oxycodone

EA¢IMMUNOASSAY PHENCYCLIDINE; Phencyclidine

25-IMHUNDASSAY PROPOXYPHENE: Norpropoxyphene, Propoxyphene

26-IHHUNDASSAY CANNABINOIDS[THC]:A-§-THC-g-COOH

27-QUALITATIVE OPIATES: Codaine, Hydrocodone, Hydromorphone, Horphine, Oxycodone
QB-QUANTITATIVE OPIATES: Codeine, Hydrocodone, Hydromorphone, Horphine, Oxycodone
29-TLC/GC ANPHETAMIKES: Amphecamine, Diethylpropion, Ephedrine, Mephentermine,
Methamphetamine, Fhendimetrazine, b-Phenethylamine, Phenmetrazine, Phentermine,
Phenylephrine, Phenylpropanolaminc, Fseudoephedrine, Tranylcypromine

30-GC AHPHETAHI¥ES; Amphe:amine, Diechylpropion, Epheérine, Mephentermine,
Methamphetamine, Phendimetrazine, b-Phenethylamine, Phenmetrazine, Phencermine,
Tranylcypromine

31~TLC/GC BASES: Amantadinc, Amitriptyline, Amoxapine, Benzoylecgonine, Benztropine,
Brompheniramine, Carbinoxamine, Chlorpheniramlne, Chlorpromazine, Cucaine, Codeine,
Cyclizine, Cyclobenzaprine, Desipramine, Dextromethorphan, Disopyramide, Diphenhydramiue,
Doxepin, Doxylamine, Ephedrine, Imlpramine, Ketamine, Lidocaine, Loxapine, Maprotiline,
Heperidine, Hethadone, Hethadone Hetabolite, Methapyrilene, Morphine. Nordoxepin,
Normeperidine, Norpropoxyphene, Nortriptyline, Orphcnadrine, Oxycodone, Pentazocine,
Phencyclidine, Pheniramlne, Phenothiazine Hetabolites, Phenylpropanolamine,
Phenylcoloxamine. Promethazine, Propoxyphene, Propranolol, Protriptyline, Pyrilamine,
Quinidine, Quinine, Trimipramine, Tripelennamine

32-GC BASES: Amantadine, Amicriptyline, Amoxapine, Benzcropine, Brompheniramine,
Carbinoxamine, Chlorpheniramine, Chlorpromazine, Cocaine, Cyclizine, Cyclobenzaprine,
Desipramine, Dextromethorphan, Diphenhydramine, Disopyramide, Doxepin, Doxylamine,
Imipramine, Ketamine, Lidocaine, Loxapine, Maprotiline, Meperidina, Methadone,
Methapyrilene, Nordoxepin, Normeperidine, Norpropoxyphene, 30rtriptyline, Orphenadrine,
Oxycodone, Pentazocine, Phencyclidine, Pheniramine, Phenyltoloxamlne, Propoxyphene,
Propranolol, Protrlp:yline, Fyrilamine, Trimlpramine, Tripelennamine
33-THIORIDAZINE/HESORIDAZINE: Thioridazine, Mesoridazine

3a-QUININE/QUINL91NE: Quinidine, Quinine

35-HEAVY METALS: Antimony, Ar$enic, Bismuth, Hercury

AZ-OPIATE HYDROLYSIS: Codeine, Hydrocudone, Hydromorphone, Horphine, Oxycsdone
h3-URINE SPOTS l: Glucose, Ketone Bodies

h&-BLOOD CANNABINGIDS:A-Q-THC, ll-Hydtoxy~A-Q-THC, A-g-THC-g-COOH

SO-GC/MS CONFIRMATION: SEE COHHENT FOR SPECIFIC ANALYTE

Amgbarbital, Amantadine, Amitriptyline, hlprazolam, Amoxapine, Benzoylecgonine,
Benztropine, Brompheniramine, Butabarbital, Butalbical, Caffeine, Carbamazepine,
Carbinoxamine, Carisoprodol, Chlordiazepoxide, Chlorpheniramine, Chlorpromazine,
Chlorpropamide, Cocaine, Codeine, Cyclizine, Cyclobenzaprine, A-9-THC, 11-Hydroxy-h-9-THC.
A-Q-THC-9¢COOH, Demoxepam, Desalkyl Flurazepam, Desipramine, Desmethyl Chlordiazepoxide,
Desmethyl Diazepam, Dextromethorphan, Diazepam, Diphenhydramine, Disopyramide, Doxepin,
Doxylamine, Ecgonine, Ecgonine Methylester, Ethyl Benzuylecgonine, Flurazepam,
Glutethimide, Hydrocodone, Hydromorphone, Ibuprofeh, lmipramine, Ketamine, Lidocaine,
Loxapine, Haprotiline, Meperidine, Heprobamate, Methadone, Mcchapyrilene, Mechaqualone,
Nethyprylon. Morphine, Nordoxcpin, Normeperidine, Norpropoxyphene, Nortriptyline,
Orphenadrine, OXazepam, Oxycodone, Pentazocine, Pentoba§bital, Phencyclidine, Pheniramine,
Phenobarbital, Phenyltoloxamine, Phenytoin, Primidone,'?ropoxyphene, Propranolol,
Protriptyline, Pyrilamine, Secobarbital, Theophylline, Tolbutamide, Triazolam,'
Trimipramine, Tripelennamine

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 15 Of 20. Page|D #Z 170

C(}RONER’S OFFICE, CUYAHOGA C(}UNTY, ()HI()

Au_topsy Protocol

NAME Crystal Lynn Hudson

 

CASE NO_ 219336

AUToPSY No. M_'_@§>l~:»S_

DATE JU.HS 23, 1994

 

EleABETH K. BALRAJ, M.D.
CoRoNEn

 

 

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 16 Of 20. Page|D #Z 171

OFFlCE OF CORONER, CUYAHOGA COUN'I`Y, OHIO " 2121 Ad£‘lbcrl Roall, Cle\'cland, Ohlo 44106

T}H§STATE OF OHIO sa REPORT`OFJAUTOPSY OF: Crystal Lynn Hudson
CUYAHOGACOUNTK

 

CASE NO. 219336 AIFTOPSY NO. M-65753
l, ELIZABETH K. BALRAJ, M.D., Coroner of Cuyahoga Eounty, Dhio, L`ertl'f\,' that on the 23rd

day of June ,19 94 ar B : 15 AM in accordance with section 313.13 of the

Rcvised Code, of the State of Oh\'o, an autopsy was performed on the body of:

 

 

 

lQAME Crystal Lynn Hudson STREET 9410 Houqh Avenue #G-F
CFTY Cleveland COUNTY Cuyahoga - STATE Ohio
omumcwn Unemployed nanvny American nmimmsmcwz Sinqle

and the following is the report of autopsy ta the best of my knowledge and bulief~.

 

 

en Female AM 41 sam Black
cmpwan Brown fws Brown nmr Black
Tr.\et‘n Fair weight 137 lbs Hcighc 61 1/2 inches

 

MARKS AND WOUNDS:

Evidence of postmortem decomposition.

Furrow on neck.

Abrasions of right cheek, right aubmandibular region, epigastrium,
right abdomen and right knee.

Scar from thoracic to lumbar area.

ANATOM|C DIAG:\‘OSES:
l. Ligature strangulation.

a) Furrcw on neck.
b) Confluent conjunctival hemorrhage.

2. Blunt impacts to head, trunk and extremities with contusion and
abrasions.

3. Hemorrhage into rectal mucosa adjacent to the anorectal
junction.

4. Scoliosis, thoracic spine.

5. Remote therapeutic procedures.

a) Spinal Surgery.
b) Application of metallic Clips to fallopian tubes.

CAUSE OF DEATH : Ligature atrangulation.
HOMICIDE .

Blood group: "Specimen Unsatisfactory"

Pagc l ,A':Z\_A»ét . K . E)¢.,%/ ,.\'l.D.

Cuyaho§h County Coroncr

 

 

 

 

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 17 Of 20.

Crystal Lynn Hudson 219336 M-65758

Officially pronounced dead following arrival at the Cuyahoga
County Coroner’s Office at 1:34 P.M., 6/22/94.

GROSS ANATOMIC DESCRIPTION

The body is initially viewed 6/22/94 at 1:30 P.M. At this
time, slight residual rigor remains in the jaw, lividity is
anterior and fixed and there are multiple focal areas of
skin slip both on the trunk and extremities.

Preliminary examination of the body reveals the furrow of a
ligature with a distinct fine pattern visible particularly
on the anterior neck and this pattern darkens appreciably in
the ensuing hours. Swabs of each body orifice are obtained,
smears prepared and vitreous fluid aspirated.

Anatomical examination is begun at 8215 A.M., 6/23/94.

EXTERNAL EXAMINATION: The body is that of a well developed,
adequately nourished black woman appearing her recorded age
of 40 years,* measuring 61 1/2 inches in height and weighing
137 pounds. Slight residual rigor is present in the jaw but
is absent elsewhere. Livor mortis is anterior and fixed.
The body is Cold. *Correct age is 41 years.

Changes of decomposition are again noted. These include
purging, slight protrusion of the tongue, marbling and
multiple areas of skin slip on the trunk and extremities.

There is an old well healed surgical scar involving the
midline of the posterior trunk extending from the thoracic
to lumbar area and measuring up to 14" in length. At least
two scars are noted and the caudal end. No additional
significant scars are observed and there is no evidence of
recent therapy.

Head hair is black and in multiple braids; it is normal in
distribution. The conjunctivae are grossly bloody with the
blood obscuring the sclerae. The corneae are cloudy and the
irides brown. No abnormalities are observed of the ears or
nose. The teeth are natural and in fair repair. The labial
and buccal mucosa are cyanotic. The external genitalia are
those of an adult female.

EXTERNAL AND INTERNAL EVIDENCE OF RECENT INJURY:

The injuries are numbered for purposes of identification
only and not to imply sequence in which they were sustained.

Head:
l. There is suffusion and swelling of the tissues of the

face and superior portion of the neck above the
ligature mark to be described below.

2. There are confluent conjunctival hemorrhages both
` palpebral and bulbar.

3. Two irregular abrasions are present on the right cheek.
These measures up to 1 1/2 x 3/4" and are dark reddish*
brown.

4. There is a right submandibular oval abrasion measuring

5/8" in maximum diameter. lt is also dark.

Page: 1

Page|D #: 172

 

 

 

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 18 Of 20. Page|D #Z 173

Crystal Lynn Hudson 219336 M-65758

5. With the scalp reflected, there is a frontal subgaleal
contusion measuring up to 1 1/2" in maximum diameter.
The skull remains intact. The dura is smooth and
glistening with no evidence of epidural or subdural
hemorrhage. The brain demonstrates only slight
swelling or gyri and narrowing of sulci. There is no
evidence of subarachnoid hemorrhage. The cerebral and
cerebellar hemispheres are symmetrical with no visible
abnormality of the brain stem, cranial nerves of
vessels at the base. Serial sections of the cerebrum,
cerebellum and brain stem show no asymmetry or focal
lesion.

Neck:

1. There is a complex furrow on the neck. The anterior
Component measures up to 5 3/4" in length and ranges
between 1/4 and 5/8" in width. As initially viewed on
the 22nd, there was a distinct fine weave-like pattern
which was most pronounced on the anterior mid portion.
This darkens appreciably over the period of an hour or
so and at this time presents as a dark reddish-brown,
uniform area of discoloration. The furrow in non~
uniform in width and is widest at the right antero-
lateral aspect. The right lateral neck demonstrates
three addition horizontal components to the furrow,
each separate from the other and ranging in length from
l 1/2 to 3" and from 3/8 to 1/2" in width. All are
horizontally oriented and dark brown. The left lateral
neck demonstrates an additional horizontal furrow
measuring up to 2" in length and ranging between 1/4
and 5/3" in width.

2. Subsequent internal examination by layer-wise
dissection of the strap muscle fails to demonstrate
evidence of hemorrhage within the fascial sheaths or
into or around the thyroid. The larynx itself remains
intact including the superior cornus of the thyroid
cartilage and the cricoid cartilage. The hyoid bone
likewise remains intact.

Trunk:

1. The posterior trunk demonstrates a Cluster of circular
areas of brownish discoloration at the inferior aspect
of the neck near its junction with the torso. These
range between 1/4 and 1/2“ in maximum diameter.

2. The epigastrium demonstrates a dark brown, raised
abrasion measuring up to 5 1/2 x 1". There is no
injury to the underlying tissues.

3. The right upper quadrant demonstrates a horizontal dark
brown abrasion measuring up to 4 3/4 x 5/8". It
extends within 2" of the midline.

4. Except as described below in (5), the internal
examination shows no evidence of injury to any of the
hollow or solid viscera of the thoracic and abdominal
Cavity. There is no accumulation of fluid, blood or
otherwise in any of the body cavities.

5. Inspection of the anus and anal canal shows no evidence
of injury nevertheless the distal rectal mucosa
demonstrates focal and confluent hemorrhage involving
areas measuring up to 2 to 2 1/2" in diameter.

Extremities:

Page: 2

 

 

 

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 19 Of 20. Page|D #Z 174

Crystal Lynn Hudson 219336 M-65758
l. The nails are short and show no evidence of injury.
2. The right lower extremity demonstrates a focal abrasion

of the medial aspect of the knee. It measures no
greater than 1/8 to 3/16" in maximum diameter.

3. The left lower leg demonstrates focal areas of
increased pigmentation on the anterior surface.

The remainder of the external examination of the head, neck,
trunk and extremities is unremarkable.

INTERNAL EXAMINATION: The body is opened by means of the
usual "Y" shaped and biparietal incisions. The viscera of
the thoracic and abdominal cavities occupy their usual
sites. The serous surfaces are smooth and glistening and
there is no accumulation of fluid in the body cavities. The
weights of the organs are as follows and unless specified

below, show no additional evidence of congenital or acquired
disease.

Heart-287 grams,

Right lung-416 grams,
Left lung-301 grams,
Spleen-34 grams,
Liver-1032 grams,

Right kidney-122 grams,
Left kidney-104 grams,
Brain~1393 grams.

NECK: The neck organ is removed gp bloc. No additional
abnormalities are observed of the larynx, trachea or
paravertebral muscle and fascia.

CARDIOVASCULAR: The heart is normal in shape and
configuration. The coronary arteries are normal in origin
and distribution and the remainder of the examination of the
heart and great vessels is unremarkable.

RESPIRATORY: The lungs are similar. Both are subcrepitant.
Slight mucoid material is present within the bronchial tree.
The pulmonary arteries are free of thromboemboli. No well
defined areas of consolidation or infarction are observed.

HEMIC AND LYMPHATIC: The spleen and lymph nodes are
unremarkable.

DIGESTIVE: The digestive tract is examined from mouth to
anus. The stomach contains approximately 3/4 ounce of
somewhat granular pultaceous material. The mucosa is
intact. The appendix is present in the right lower
quadrant.

LIVER: The liver is unremarkable. The capsule is smooth.
The parenchyma is reddish-tan with preserved lobular
architecture. The gall bladder is distended with
approximately 1/2 ml of bile. The serosal and mucosal
surfaces are smooth. No calculi are present.

PANCREAS: Unremarkable.

GENITO-URINARY: The kidneys are congested but otherwise
unremarkable. The bladder mucosa is smooth and tan. No
urine is recovered. The ovaries are reduced in size. A
cyst is present in the right and measures up to 1/2" in
maximum diameter. Each fallopian tube shows evidence of
previous clamping with a metallic clip in the mid portion of
each fallopian tube. The uterus is normal in shape and

Page: 3

 

 

 

CaSe: 1218-CV-02353-DAP DOC #Z 27-1 Filed: 12/17/18 20 Of 20.

Crystal Lynn Hudson 219336 M-65758

position. The serosal and mucosal surfaces are smooth. The
myometrium and endometrial cavity are unremarkable. The
cervix is somewhat patulous. The vagina is unremarkable.

ENDOCRINE: No abnormalities are observed of the pituitary,
thyroid or adrenal glands. 7

MUSCULOSKELETAL: No additional abnormalities are observed
of the axial or appendicular skeleton.

HEAD: See above.

MICROSCOPIC DESCRIPTION

CoRoNARY ARTERIES: Mild intimal fibrosis.

LUNGS: Congestion and edema. No
birefringent foreign material
observed.

RECTUM: - Hemorrhage into mucosa and
submucosa. No neutrophilic
reaction.

LIVER: Focal hepatocellular fatty change.

KIDNEY: Autolysis of tubules.

ORAL, VAGINAL AND
RECTAL SMEARS: Few intact sperm and many sperm
head in vaginal and rectal smears.

BRAIN, HEART,
ADRENAL GLANDS: No diagnosis.

(RC)

Page: 4

Page|D #: 175

 

